Citation Nr: 0118981	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-06 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard F. Curley, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Additional development is required with regard to the 
veteran's alleged shrapnel wounds.  In the veteran's February 
2001 Board hearing, he testified that he received a shrapnel 
wound in late November, early December 1970, while serving in 
the C Company, 2nd Battalion, 17th Regiment, 1st Brigade, 101st 
Airborne Division, in Phu Bai, Vietnam.  He indicated that he 
was treated for the shrapnel wound to his back at the 85th 
Hospital in Phu Bai, Vietnam.  He also testified that he 
received an additional shrapnel wound in January 1971 and 
again was treated at the 85th Hospital, Phu Bai, Vietnam.  It 
does not appear from the record that these alleged in-service 
stressors were developed.  Thus, the RO should request 
Morning Reports from November 1970 to January 1971 for C 
Company, 2nd Battalion, 17th Regiment, 1st Brigade, 101st 
Airborne Division from the National Personnel Records Center 
(NPRC).  As the duty to assist has not been satisfied, the 
aforementioned records should be obtained and associated with 
the veteran's claims file.  

If the shrapnel wounds are verified, or if in the course of 
development any other stressors are verified, the veteran 
should be afforded a VA examination to determine if the in-
service stressors serve as a basis for the veteran's PTSD.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions. 

2.  The RO should assure that copies of 
all current and relevant records of 
treatment for PTSD are included in the 
claims file.

3. The RO should review the file and 
prepare a summary of the veteran's 
statements concerning his shrapnel 
wounds.  This summary must be prepared 
whether or not the veteran provides an 
additional statement, as requested above.  
This summary and a copy of the veteran's 
DD-214 and all associated service 
documents should be sent to the NPRC.  
The NPRC should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors. 

4.  With specific regard to the following 
claimed stressors, (1) shrapnel wound in 
late November, early December 1970, while 
serving in the C Company, 2nd Battalion, 
17th Regiment, 1st Brigade, 101st Airborne 
Division, in Phu Bai, Vietnam and 
subsequent treatment at the 85th Hospital 
in Phu Bai, Vietnam and (2) shrapnel 
wound in January 1971 and subsequent 
treatment at the 85th Hospital, Phu Bai, 
Vietnam, the RO is requested to obtain 
the following from the NPRC: 

Morning reports for C Company, 2nd 
Battalion, 17th Regiment, 1st 
Brigade, 101st Airborne Division for 
the months of November 1970, 
December 1970, and January 1971.  

5.  Following the receipt of a response 
from the NPRC, and after associating with 
the claims folder any available records 
received pursuant to the above-requested 
development, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

6.  If the shrapnel wounds are verified, 
the RO is directed to schedule the 
veteran for a VA examination.  The 
examiner is specifically requested to 
answer the following: 

a) Whether the veteran has PTSD.  

b) State a medical opinion as to whether 
it is at least likely as not that PTSD 
is the result of shrapnel wounds or 
any other verified in-service 
stressors, the veteran incurred while 
in service.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8. After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

9. Once the foregoing has been completed, 
the RO should again readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  In the event that 
the claim on appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
 


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




